248 S.E.2d 727 (1978)
295 N.C. 551
Mildred MONTFORD
v.
H. G. GROHMAN, in his official capacity as Sheriff of New Hanover, and Beneficial Finance Company of Wilmington.
Supreme Court of North Carolina.
August 29, 1978.
James B. Gillespie, Jr., Donald S. Gillespie, Jr., Robert H. Gage, for plaintiff.
*728 Poisson, Barnhill, Butler & Britt, for defendant.
Plaintiff's notice of appeal under G.S. 7A-30, 36 N.C.App. 733, 245 S.E.2d 219. Motion of the defendant to dismiss the appeal for lack of substantial constitutional question. Allowed.